United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1590
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Christopher Sutphin

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: September 7, 2016
                            Filed: September 16, 2016
                                   [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.

      Christopher Sutphin directly appeals after he pleaded guilty to being a felon in
possession of a firearm, and the district court1 sentenced him to an

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
above-Guidelines-range prison term of 96 months. His counsel has moved for leave
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
asserting that the court imposed a substantively unreasonable sentence.

      Having reviewed the district court’s sentencing decision, we conclude that no
abuse of discretion occurred and that Sutphin’s 96-month prison term is not
substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc) (describing appellate review of sentencing decisions); see
also United States v. Franik, 687 F.3d 988, 991 (8th Cir. 2012) (factors that have
already been taken into account in calculating advisory Guidelines range can
nevertheless form basis of variance; concluding that no abuse of discretion occurred
where district court found Guidelines would not accomplish objectives of 18 U.S.C.
§ 3553(a) without upward variance); United States v. Mangum, 625 F.3d 466, 469-70
(8th Cir. 2010) (upward variance is reasonable where court makes individualized
assessment of § 3553(a) factors based on facts presented, and considers defendant’s
proffered information). Having independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), we have found no nonfrivolous issues for appeal.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________